        Case 1:21-mj-00072-RMM Document 1-1 Filed 01/15/21 Page 1 of 15




               AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

       I, Alexis Brown, a Special Agent with the Federal Bureau of Investigation, Washington,

D.C., being duly sworn, depose and state as follows:


                                       AGENT BACKGROUND


       1.      I am a Special Agent with the Federal Bureau of Investigation (“FBI”). As such, I

am a “federal law enforcement officer” within the meaning of Federal Rule of Criminal Procedure

41(a)(2)(C), that is, a Government agent engaged in enforcing the criminal laws and duly

authorized by the Attorney General to request and execute search warrants pursuant to Title 18

U.S.C. §§3052 and 3107; and Department of Justice (“DOJ”) Regulations set forth at Title 28

C.F.R. §§ 0.85 and 60.2(a).

       2.      I have been employed by the FBI for approximately six years. During my tenure

with the FBI, I have investigated and participated in the investigations of a variety of criminal

matters and, among other things, have conducted or participated in surveillances, investigative

interviews, the service of Administrative and Grand Jury subpoenas, reviews of records, and the

execution of search warrants, involving both physical and electronic evidence. From these

experiences, and from training, I have become familiar with the ways in which persons use

technology to evade and conceal their criminal activity, to include but not limited to, the efforts

persons involved in such activity take to disguise operations and avoid detection by law

enforcement.

                                  PURPOSE OF AFFIDAVIT

       3.      This affidavit is being submitted for the limited purpose of establishing probable

cause to believe that BRYAN BETANCUR, also known as Bryan Clooney, also known as Maximo

Clooney (hereinafter referred to as “BETANCUR”) has violated Title 18 U.S.C. § 1752, Restricted
       Case 1:21-mj-00072-RMM Document 1-1 Filed 01/15/21 Page 2 of 15




Buildings or Grounds; Title 40 U.S.C. § 5104(e)(2)(A) and (D), Unlawful Activities on Capitol

Grounds; Disorderly Conduct; and Title 40 U.S.C. § 5104(f), Unlawful Activities on Capitol

Grounds, Parades, Assemblages and Display of Flags, as set forth below:

              a. Title 18 U.S.C. § 1752(a)(2): Restricted Building or Grounds; Whoever

                  knowingly, and with intent to impede or disrupt the orderly conduct of

                  Government business or official functions, engages in disorderly or disruptive

                  conduct in, or within such proximity to, any restricted building or grounds

                  when, or so that, such conduct, in fact, impedes or disrupts the orderly

                  conduct of Government business or official functions;

              b. Title 40 U.S.C. § 5104(e)(2): Unlawful Activities on Capitol Grounds; An

                  individual or group of individuals may not willfully and knowingly (A) enter

                  or remain on the floor of either House of Congress or in any cloakroom or

                  lobby adjacent to that floor, in the Rayburn Room of the House of

                  Representatives, or in the Marble Room of the Senate, unless authorized to do

                  so pursuant to rules adopted, or an authorization give, by that House; or (D)

                  utter loud, threatening, or abusive language, or engage in disorderly or

                  disruptive conduct, at any place in the Grounds or in any of the Capitol

                  Buildings with the intent to impede, disrupt, or disturb the orderly conduct of

                  a session of Congress or either House of Congress, or the orderly conduct in

                  that building of a hearing before, or any deliberations of, a committee of

                  Congress or either House of Congress; and
        Case 1:21-mj-00072-RMM Document 1-1 Filed 01/15/21 Page 3 of 15




                c. Title 40 U.S.C. § 5104(f)(2): Unlawful Activities on Capitol Grounds; A

                    person may not display in the Grounds a flag, banner, or device designed or

                    adapted to bring into public notice a party, organization or movement.

        4.      The statements contained in this affidavit are based in part on: information provided

by FBI Special Agents, Task Force Officers, and FBI Analysts, written reports about this and other

investigations that I have received, directly or indirectly, from other law enforcement agents,

information gathered from the results of physical surveillance conducted by law enforcement

agents, reporting by eye witnesses, independent investigation and analysis by FBI agents/analysts

and computer forensic professionals, and my experience, training and background as an FBI agent.

Because this affidavit is being submitted for the limited purpose of securing a criminal complaint,

I have not included each and every fact known to me concerning this investigation. Instead, I have

set forth only the facts that I believe are necessary to establish the necessary foundation for the

requested complaint.

                                           JURISDICTION

        5.      This Court has jurisdiction to issue the requested warrant because it is a “court of

competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A), and

(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that – has jurisdiction

over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i). As discussed more fully below,

the U.S. Attorney’s Office for the District of Columbia is investigating this case, which, among

other things, involves possible violations of Title 18 U.S.C. § 1752, Restricted Buildings or

Grounds; Title 40 U.S.C. § 5104(e)(2)(A) and (D), Unlawful Activities on Capitol Grounds.

Disorderly Conduct; and Title 40 U.S.C. § 5104(f), Unlawful Activities on Capitol Grounds,

Parades, Assemblages and Display of Flags. The conduct at issue includes an overt act in the
        Case 1:21-mj-00072-RMM Document 1-1 Filed 01/15/21 Page 4 of 15




District of Columbia, in the form of entering a restricted area around the Capitol on January 6,

2021, as part of a mob that disrupted the proceedings of Congress, engaged in property damage

and theft, and caused physical injury.

                                BASIS FOR PROBABLE CAUSE


       6.        The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is

secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include

permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

       7.        On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members

of the public.

       8.        On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. Specifically,

elected members of the United States House of Representatives and the United States Senate were

meeting in separate chambers of the Capitol to certify the vote count of the Electoral College of

the 2020 Presidential Election, which had taken place on November 3, 2020. The joint session

began at approximately 1:00 p.m. Vice President Mike Pence was present and presiding in the

Senate chamber.

       9.        With the joint session underway and with Vice President Pence presiding, a large

crowd gathered outside the U.S. Capitol. Temporary and permanent barricades surround the

exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep

the crowd away from the Capitol building and the proceedings underway inside.

       10.       At approximately 2:00 p.m., certain individuals in the crowd forced their way

through, up, and over the barricades and officers of the U.S. Capitol Police, and the crowd
        Case 1:21-mj-00072-RMM Document 1-1 Filed 01/15/21 Page 5 of 15




advanced to the exterior façade of the building. At such time, the joint session was still underway

and the exterior doors and windows of the U.S. Capitol were locked or otherwise secured.

Members of the U.S. Capitol Police attempted to maintain order and keep the crowd from entering

the Capitol; however, at approximately 2:15 p.m., individuals in the crowd forced entry into the

U.S. Capitol, including by breaking windows. Shortly thereafter, members of the United States

House of Representatives and United States Senate, including the President of the Senate, Vice

President Pence, were instructed to—and did—evacuate the chambers. Accordingly, all

proceedings of the United States Congress, including the joint session, were effectively suspended

until shortly after 8:00 p.m. the same day. In light of the dangerous circumstances caused by the

unlawful entry to the U.S. Capitol, including the danger posed by individuals who had entered the

U.S. Capitol without any security screening or weapons check, Congressional proceedings could

not resume until after every unauthorized occupant had left the U.S. Capitol, and the building had

been confirmed secured. The proceedings resumed at approximately 8:00 pm after the building

had been secured. Vice President Pence remained in the United States Capitol from the time he

was evacuated from the Senate Chamber until the session resumed.

       11.     During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations of local and federal law, including scores of individuals outside and inside the U.S.

Capitol building without authority to be there.

       12.     BETANCUR is a self-professed white supremacist who has made statements to law

enforcement officers that he is a member of several white supremacy organizations. BETANCUR

has voiced homicidal ideations, made comments about conducting a school shooting, and has

researched mass shootings. BETANCUR voiced support for James Fields, the individual convicted
        Case 1:21-mj-00072-RMM Document 1-1 Filed 01/15/21 Page 6 of 15




for killing an individual with his car during protests in Charlottesville, Virginia. BETANCUR has

stated he wanted to run people over with a vehicle and kill people in a church. BETANCUR

subsequently stated that he had changed his mind about hurting people.

       13.     After being released following a conviction for fourth degree burglary,

BETANCUR continued to engage racially motivated violent extremist groups on the internet.

BETANCUR also made increased verbalizations about his desire to be a “lone wolf killer.”

BETANCUR has repeatedly violated the terms of his parole and probation.

       14.     On January 8, 2021, your affiant received a telephone call from W-1, who is an

employee of the Maryland Department of Public Safety and Correctional Services, Division of

Parole and Probation. W-1 is BETANCUR’s probation officer. W-1 informed your affiant that he

or she had spoken with BETANCUR following the events of January 6th. W-1 relayed that

BETANCUR claimed to have been inside the U.S. Capitol Building with rioters. BETANCUR

also claimed to have been tear gassed during these events. BETANCUR told W-1 that he was

paranoid about photographs people had taken of him. BETANCUR believed the FBI was watching

him. BETANCUR later recanted his statement to W-1 that he was inside the Capitol, but

maintained that he had been tear gassed.

       15.     Preceding the events on January 6, 2021, BETANCUR resided in Silver Spring,

Maryland. BETANCUR lived with his mother following BETANCUR’s release from custody in

November 2020 for a previous violation of his probation. BETANCUR received permission to

leave the state of Maryland on January 6, 2021, in order to distribute Bibles with an organization

called Gideon International. BETANCUR previously received similar permission to go to

Washington, D.C. with this group.
        Case 1:21-mj-00072-RMM Document 1-1 Filed 01/15/21 Page 7 of 15




       16.    W-1 stated that BETANCUR originally requested permission to go to Washington,

D.C. at an unknown date in December 2020. W-1 provided your affiant with a screenshot of a text

message on January 4, 2021, in which BETANCUR reiterated his request to travel to Washington,

D.C. on January 6, 2021.

       17.    BETANCUR traveled to the Parole and Probation office in person on January 5,

2021 and made a formal request to travel to Washington, D.C. to W-1’s supervisor. The supervisor

approved BETANCUR’s request.

       18.    BETANCUR wears a Global Positioning System (“GPS”) enabled monitoring

device under the terms of his probation. Maryland Department of Public Safety and Correctional

Services, Division of Parole and Probation agents use an online software to monitor their clients

travel and adherence to court ordered curfews.

       19.    Based on a screenshot of the software used to monitor BETANCUR’s location

under the terms of his probation, your affiant believes BETANCUR traveled from the Silver

Spring, Maryland area to Washington, D.C. on January 6, 2021. BETANCUR appears to have
        Case 1:21-mj-00072-RMM Document 1-1 Filed 01/15/21 Page 8 of 15




traveled in the direction of the White House Ellipse before moving East, to the area around the

west front of the U.S. Capitol Building.




  Screenshot showing an overview of BETANCUR’s activity on January 6, 2021 as logged by

                                 court ordered monitoring device.



       20.     Based on GPS data and conversations with Maryland Department of Public Safety

and Correctional Services, Division of Parole and Probation agents, your affiant believes

BETANCUR was in the vicinity of the U.S. Capitol from approximately 2:00 pm to approximately

5:00 pm on January 6, 2021. Based on your affiant’s review of videos and photographs of the

events of that day, BETANCUR’s location appears to be inside the initial position of U.S. Capitol

Police barricades, and inside the area restricted on that day.
        Case 1:21-mj-00072-RMM Document 1-1 Filed 01/15/21 Page 9 of 15




   Screenshot of BETANCUR’s location on the afternoon of January 6, 2021, logged by court

                                    ordered monitoring device



       21.     For example, this shows that at approximately 4:10 pm, on January 6, 2021,

BETANCUR’s monitoring device logged the latitude/longitude coordinates 38.889908/-

77.009973. Your affiant has reviewed these coordinates plotted using mapping software. The

coordinates resolve to a point near the western steps of the U.S. Capitol Building.

       22.     Your affiant has also reviewed screenshots of accounts believed to belong to

BETANCUR, provided by a cooperating witness (hereafter "CW1”). CW1 submitted an image to

the tip-line established in the aftermath of the events of January 6, 2021. CW1 provided comments

with this image stating that the individual in the screenshot had participated in the events at the

U.S. Capitol on January 6, 2021 and posted numerous images using social media accounts with

the names Bryan Clooney and Maximo Clooney. In the image CW1 submitted to the tip-line, a
       Case 1:21-mj-00072-RMM Document 1-1 Filed 01/15/21 Page 10 of 15




social media user with the user name “bryan_patriot_1776” appears to stand on scaffolding erected

on the western side of the U.S. Capitol Building holding the corner of a confederate battle flag.

Your affiant has reviewed a Maryland Motor Vehicle Administration photograph of BETANCUR

and recognizes the individual on the left side of the image as BETANCUR. A FBI Task Force

Officer who has interviewed BETANCUR multiple times throughout the FBI’s investigation of

BETANCUR also believes the individual on the left side of the image to be BETANCUR.




       Screenshot of post by social media user “bryan_patriot_1776” provided via tip-line
       Case 1:21-mj-00072-RMM Document 1-1 Filed 01/15/21 Page 11 of 15




          Maryland Motor Vehicle Administration photograph of Bryan BETANCUR



       23.    A review of additional images obtained from CW1 show accounts believed to

belong to BETANCUR. Your affiant has reviewed those images and an Instagram profile for a

user with the name of Bryan Clooney (@bryanspartan1776). Three posts are publicly available on

the @bryanspartan1776 account. Two posts are photos of BETANCUR, including one image of

BETANCUR which appears in a Google image search for “Bryan Betancur.” The third publicly

available post is a video which appears to show BETANCUR wearing a mask. In the video the

individual, believed to be BETANCUR, looks at the camera and flashes the “ok” hand signal which

your affiant knows to be commonly used among white supremacy groups, and which BETANCUR

has displayed in other photographs which appear in a Google image search for “Bryan Betancur”.

       24.    Additional images of posts made by “bryan_patriot_1776” provided by CW1

indicate BETANCUR was in the immediate vicinity of the U.S. Capitol Building on January 6,

2021. The “bryan_patriot_1776” account also posted an image of an individual your affiant
       Case 1:21-mj-00072-RMM Document 1-1 Filed 01/15/21 Page 12 of 15




believes to be BETANCUR, wearing the same distinctive jacket and mask as the earlier image,

and a Proud Boys1 t-shirt. BETANCUR is also pictured here flashing the “ok” hand signal.




1
 Proud Boys is a nationalist organization with multiple US chapters and potential activity in
other Western countries. The group describes itself as a “pro-Western fraternal organization for
men who refuse to apologize for creating the modern world; aka Western Chauvinists.” Proud
Boys members routinely attend rallies, protests, and other First Amendment-protected events,
where they sometimes engage in violence against individuals whom they perceive as threats to
their values. The group has an initiation process for new members, who often wear yellow and
black polo shirts or other apparel adorned with the Proud Boys logo to events.
      Case 1:21-mj-00072-RMM Document 1-1 Filed 01/15/21 Page 13 of 15




   Screenshot of social media user “bryan_patriot_1776” showing individual believed to be

                                       BETANCUR



      25.    From a search of open source resources and conversations with BETANCUR’s

Probation Officer, I learned BETANCUR’s email account is maximoclooney@icloud.com. Based
       Case 1:21-mj-00072-RMM Document 1-1 Filed 01/15/21 Page 14 of 15




on open source research, your affiant knows email accounts using the domain @icloud.com are

maintained and provided by Apple. This is consistent with the information received from the CW1,

who stated that one of the Instagram user names that I have associated to BETANCUR, Maximo

Clooney, was responsible for posting several images of his participation in the civil unrest

described above.




                Screenshot of messages from BETANCUR to Probation Officer

       26.    Based on my training and experience, and my knowledge of the facts uncovered in

this investigation to date, I believe that at no time on or before January 6, 2021, was BRYAN
             Case 1:21-mj-00072-RMM Document 1-1 Filed 01/15/21 Page 15 of 15




BET ANCUR granted permission or authorized by rule to enter restricted grounds around the

Capitol, nor did he, at any time, have authorization to assemble, display flags, or parade on the

Grounds or in the Capitol Building.

                                         CONCLUSION


       27.     Based on the above factual allegations, I submit that probable cause exists to

believe that BRYAN BETANCUR, has violated Title 18 U.S.c. § 1752, Restricted Buildings or

Grounds; Title 40 U.S.C. § 5104(e)(2)(A) and (D), Unlawful Activities on Capitol Grounds;

Disorderly Conduct; and Title 40 U.S.c. § 5104(t), Unlawful Activities on Capitol Grounds,

Parades, Assemblages and Display of Flags.




                                                   Respectfully submitted,




                                                 ~---------------
                                                   Special Agent, Federal Bureau of Investigation




Sworn to via telephone after submission by reliable electronic means, Fed. R. Crim. P. 3, 4(d),

and 4.1, on this 15th day of January 2021.
                                        Robin M. Meriweather
                                        2021.01.15 17:02:19 -05'00'
       UNITED STATES MAGISTRATE JUDGE
